COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:      01-17-00918-CV

Trial court case number:    CV-0077741

Trial court:                County Court at Law No. 2 of Galveston County

       On March 4, 2019, appellants, Zsolt Petko and Zsuzsanna Adam, filed a pro se
“Request for Findings of Fact and Conclusions of Law (i.e. Explanation)” in this Court,
but addressed it to the Supreme Court of Texas. With respect to this case, this Court’s
judgment was issued on April 3, 2018, appellants’ further motion for rehearing was denied
on July 24, 2018, and the petition for review was dismissed on January 18, 2019.

        To the extent that appellants also addressed their request to this Court, this Court
lacks jurisdiction to consider appellants’ “Request for Findings of Fact and Conclusions of
Law (i.e. Explanation)” because its plenary power has expired. This Court’s plenary power
expired 30 days after it denied appellants’ motion for en banc reconsideration on December
20, 2018. See TEX. R. APP. P. 19.1(b). After the expiration of its plenary power, this Court
cannot vacate or modify its judgment and Rule 19.3 limits this Court to items such as
correcting clerical errors in its judgment/opinion. See TEX. R. APP. P. 19.3(a)-(d). Because
appellants’ “Request for Findings of Fact and Conclusions of Law (i.e. Explanation)” does
not fall under one of the permitted post-plenary power items, it must be dismissed.

      Accordingly, appellants’ “Request for Findings of Fact and Conclusions of Law (i.e.
Explanation)” is dismissed for lack of jurisdiction. Any other pending motions are
dismissed as moot.

      It is so ORDERED.
Judge’s signature: _____/s/ Laura C. Higley_________
                   x Acting individually   Acting for the Panel
Date: _March 12, 2019_____________________